Citation Nr: 0737040	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating in which the RO denied 
the appellant's claim for service connection for diabetes 
mellitus.  After notice of the denial also in January 2004, 
the veteran filed a notice of disagreement (NOD) in September 
2004.  The RO issued a statement of the case (SOC) in May 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 
2005.

In April 2007, the Board remanded the claim to the RO to 
afford him a Board hearing at the RO, as requested.  The RO 
notified the veteran that the scheduled hearing was to take 
place in September 2007; however, a few days prior to the 
hearing, the veteran notified the RO that he was unable to 
attend the hearing due to medical issues.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical evidence supporting the veteran's 
assertion that he was first treated for diabetes mellitus 
within the first year post-service, and no medical 
establishing a relationship, or nexus, between current 
diabetes mellitus and the veteran's military service.  




CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In pre-rating letters dated March 2003 and June 2003, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Hence, the aforementioned letters 
meet Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirement.

Although the RO has not provided to the appellant information 
as to the assignment of disability ratings or effective 
dates, consistent with Dingess/Hartman, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file includes the April 
2000 and April 2003 statements from the veteran's private 
physician, Dr. J.C.C.  Also of record and considered in 
connection with the claim are various written statements 
provided by the veteran and by his representative, on his 
behalf. 

The Board notes that the veteran's service medical records 
are unavailable.  During the course of VA's unsuccessful 
attempts to obtain them from the National Personnel Records 
Center (NPRC), it was determined that they were likely to 
have been destroyed in a 1973 fire at the NPRC's record 
storage facility.  In cases, such as this, in which the 
veteran's service medical records are unavailable through no 
fault of his own, there is a heightened obligation to assist 
him in the development of his claim, to include searching for 
alternative records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In the June 2003 letter, the RO furnished the appellant with 
an NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and requested that he provide VA 
with any service medical records in his possession.  Although 
the appellant responded to the request in a letter received 
in July 2003, he only provided his contentions regarding his 
diabetes mellitus and its relationship to his period of 
service, and indicated that he had no service medical records 
to provide.  Under these circumstances, the Board finds that 
the RO has exhausted all possible options to obtain the 
appellant's service medical records; therefore, no further 
action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as diabetes mellitus, that are manifested to a 
compensable degree (10 percent for diabetes mellitus) within 
a prescribed period after discharge from service (one year 
for diabetes mellitus), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes, initially, that, where, as here, service 
medical records are not available, VA has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare, 1 Vet. App. at 367; Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board has analyzed the claim with this 
heightened duty in mind.

However, after a full review of the record, including the 
medical evidence and statements made by and on the veteran's 
behalf, the Board finds that the claim for service connection 
for diabetes mellitus must be denied.  

Evidence pertinent to his claim includes statements dated in 
April 2000 and April 2003 from the veteran's private 
physician, Dr. J.C.C., in which the doctor reported that he 
had been treating the veteran for diabetes mellitus; Dr. 
J.C.C. also noted that, according to the veteran, diabetes 
had been present since 1960.  Also included in the record are 
the veteran's written contentions that, in essence, allege a 
relationship between his diabetes mellitus and period of 
active service.  The veteran specifically contends that the 
news in 1959 that he was deemed by his service department to 
be "surplus" after serving in a military career of over 
seven years' duration caused him tremendous mental and 
physical stress, which resulted in the onset of diabetes 
mellitus.  He also reported that he was first treated for 
this disease approximately eight months after his separation 
from active duty.

The Board has considered all of the above-noted evidence, but 
finds that it does not provide persuasive support for the 
claim.  The veteran's reported history of treatment for a 
diagnosis of diabetes mellitus within one year of his 
separation from active duty is not corroborated by any 
contemporaneous medical evidence, and his  uncorroborated 
assertion that he then had a clinical diagnosis of diabetes 
mellitus-essentially, a reiteration of what a doctor 
allegedly told him-does not constitute competent or 
probative evidence to support the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1993).  

Even if the Board were to accept, as credible, the veteran's 
account of when his diagnos of, and treatment for, diabetes 
began, there simply is no medical evidence to support a 
finding that diabetes was present in service or that the 
disability had manifested to a compensable degree within the 
one-year presumptive period.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  In fact, as indicated above, the only medical 
evidence pertinent to this claim consists of the statements 
of Dr. J.C.C., the veteran's treating physician, in which the 
doctor merely reiterates the veteran's own reported history 
of having been a diabetic since 1960 (i.e., within one year 
of his separation from active duty); no further comment as to 
the onset or etiology of diabetes is made.  As such, Dr. 
J.C.C.'s statements do not constitute actual medical opinions 
addressing the date of onset of the veteran's diabetes, or 
the existence of a medical nexus between that disability and 
service.  See LeShore v. Brown, 8 Vet. App. 405 (1995) (a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by comment by the medical 
professional that recorded the history, does not constitute a 
competent medical opinion).  

Finally, to the extent that the veteran attempts to establish 
a medical nexus between diabetes mellitus and service through 
his assertions, alone, such assertions do not provide a basis 
for allowance of the claim.  As indicated above, this claim 
turns on the medical matters of onset of diabetes mellitus 
and the relationship, if any, between such disability and 
service-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


